Citation Nr: 0738619	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  98-03 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than January 7, 1994 
for the grant of service connection for a psychiatric 
disorder, diagnosed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from June 1964 to May 1969.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO.  A June 
1994 rating decision granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective January 7, 1994.  A September 1995 rating decision 
assigned a 100 percent disability evaluation, and an April 
1997 rating decision made the 100 percent rating effective 
January 7, 1994.

A July 2005 Board decision denied an effective date prior to 
January 7, 1994 for service connection for PTSD.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  

The July 2005 Board decision was vacated and remanded by a 
Court Order in February 2007, based on a February 2007 Joint 
Motion For Remand, because it was concluded that VA had not 
adequately addressed McGrath v.Gober, 14 Vet. App. 28, 35, 
37-39 (2000) in relation to this case.  

The Board subsequently obtained a VA Medical Expert Opinion 
(MEO) in August 2007, and the veteran was notified by letter 
by VA in October 2007 that a MEO had been obtained, which 
included a copy of the opinion.  The veteran provided written 
notice in November 2007 that he did not have any further 
argument or evidence to submit and wanted the Board to 
proceed with adjudication of the appeal.   


FINDINGS OF FACT

1.  The veteran is shown to have initially claimed service 
connection for psychiatric disability in an application 
received by VA on January 11, 1983.  

2.  The veteran's January 11, 1983 claim was considered 
timely appealed by VA and remained in a pending status until 
the RO formally adjudicated the matter in June 1994 and 
granted service connection for PTSD, effective on January 7, 
1994.  

3.  The initial evidence of PTSD was prior to January 11, 
1983.


CONCLUSION OF LAW

An earlier effective date of January 11, 1983, the date of 
claim, is assigned for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The December 1997 and April 2002 Statements of the Case and 
the September 2004 Supplemental Statement of the Case 
informed the veteran of the requirements needed to establish 
entitlement to service connection and an earlier effective 
date.  

In accordance with the requirements of VCAA, the January 
2000, July and December 2002, and March 2004 letters from VA 
to the veteran informed him of the evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that sending 
this case to the RO for examination is not pertinent to a 
claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his July 1999 travel board hearing before the undersigned 
Board member.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

According to the applicable law and regulation, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The date of an award of service connection based on a 
claim reopened after final disallowance will be the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  However, the informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).  

Analysis

It is contended that the effective date for service 
connection for PTSD should be earlier than January 1994 
because the veteran's current psychiatric problems are 
related to service and were initially manifested prior to 
January 1994.  

A review of the evidence reveals that the veteran's initial 
claim for service connection for psychiatric disability was 
received by VA on January 11, 1983 and denied by VA in May 
1983.  Although this claim was originally considered to have 
not been timely appealed, it was ultimately concluded by VA 
in a December 1997 Statement of the Case that the 1983 denial 
was timely appealed.  

Consequently, this claim must be considered a pending claim, 
which was granted by VA in a rating decision in June 1994, 
effective January 7, 1994.  See McGrath v. Gober, 14 Vet. 
App. 28, 35, 37-39 (2000).  As the effective date for a claim 
for service connection which was not filed within a year of 
service discharge is the later of the date of claim and the 
date entitlement arose, it must now be determined when 
entitlement arose, meaning when there is evidence that the 
veteran had PTSD.

According to a MEO obtained by VA in August 2007 from the 
Director of a VA Mental Health Assessment Team, which was 
based on a thorough review of the claims files, the evidence 
supports the conclusion that it is more likely than not that 
the veteran's PTSD diagnosis was present at the time of his 
January 1983 application for service connection.  The 
reviewer came to this conclusion after a discussion of the 
general history of PTSD and how it related to the veteran's 
particular case, including reference to why the veteran could 
have had PTSD in March 1983 despite the VA finding on 
examination in March 1983 that the veteran did not have PTSD.

Consequently, there is now medical evidence that the veteran 
had PTSD prior to the receipt of his claim for psychiatric 
disability by VA in January 1983, which the Board considers 
more probative than the evidence against the claim.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

As the date of receipt of the claim on January 11, 1983 is 
the later of the date of claim and the date entitlement 
arose, the Board finds that the correct effective date for 
the grant of service connection for PTSD is January 11, 1983.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is a complete 
grant of the benefits requested in the June 2007 statement 
from the veteran's attorney.
ORDER

An earlier effective date of January 11, 1983 for the award 
of service connection for PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


